DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The second figure in each of Figures 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 1, 2, 5, 6, 7, 8, 10, 11, 12, 16, 17, 19 and 20, the recitations of “the first side wall” and “the second side wall” lack positive antecedent basis in the claims.  Note that in claims 1 and 12, line 3, “a first end wall” and “a second end wall” are set forth. It appears that in claims 1 and 12, line 3, “a first end wall” should be changed to ---a first side wall--- and “a second end wall” should be changed to ---a second side wall---.  
	
	With respect to claims 1-20, it is unclear as to whether the spool or the spool in combination with an ice fishing tip-up is being claimed. The claims positively claim and refer to elements of the fishing tip-up.

	With respect to claim 2, “an ice fishing tip-up” and “a drive shaft” has been set forth; however, the same has been previously set forth in claim 1, lines 10-11. Setting forth the same element again amounts to a double inclusion.

	With respect to claim 4, line 4, “an ice fishing tip-up” has been set forth; however, the same has been previously set forth in claim 1, line 10. Setting forth the same element again amounts to a double inclusion.

	With respect to claim 6, line 3, “an ice fishing tip-up drive shaft” has been set forth; however, the same has been previously set forth in claim 1, line 10-11.   Also, it is unclear as to what previously set forth element the recitation “the opening”, in line 3, refers. 

	
	With respect to claim 13, “an ice fishing tip-up” and “a drive shaft” has been set forth; however, the same has been previously set forth in claim 12, lines 16-17. Setting forth the same element again amounts to a double inclusion.

	With respect to claim 15, “an ice fishing tip-up” has been set forth; however, the same has been previously set forth in claim 12, lines 16. Setting forth the same element again amounts to a double inclusion.

	With respect to claim 16, “a center” is set forth; however, the same has been previously set forth in claim 12, line 9.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 17, line 3, “an ice fishing tip-up drive shaft” has been set forth; however, the same has been previously set forth in claim 12, lines 16. Setting forth the same element again amounts to a double inclusion.

	With respect to claim 20, “a fishing line” is set forth; however, the same has been previously set forth in claim 12, line 5. Setting forth the same element again amounts to a double inclusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosse et al (DE 212012000 U1).

With respect to claim 1, Grosse et al disclose a large arbor spool 100 for use with ice-fishing tip-ups and having a cylindrical structure (winding surface 172 has cylindrical shape), comprising: an arbor 172 and a first end wall 102 and a second end wall 104, wherein the arbor is configured between the first end wall and the second end wall, wherein a diameter of the arbor is such that less than 100 feet of a fishing line achieves a full spool; a knot hole 120 configured on the arbor; a set screw opening 128 configured on the arbor; a handle (any portion of 104 between the outer surface of 172 and the outer circumference of 104 can be construed as a handle) configured on the second side wall; a securing hole 122 configured on the first side wall; and wherein the large arbor spool is configured to be connected to an ice fishing tip-up having a drive shaft.

With respect to claims 2 and 5, Grosse et al disclose the large arbor spool of claim 1, wherein the securing hole 122 is configured through a center (bore 122 extends through 102, 172 and 104; bore is centered on 102 and 104) of the first side wall and extends into the arbor, wherein the large arbor spool is connected to an ice fishing tip-up by inserting a drive shaft into the securing hole, the securing hole is configured through a center of the first side wall and traverses through the arbor to an opening located centrally on the second side wall (bore 122 extends through 102, 172 and 104; bore is centered on 102 and 104).

With respect to claim 3, Grosse et al disclose the large arbor spool of claim 2, wherein the set screw opening 128 configured on the arbor traverses through the arbor toward the securing hole in the arbor, and the set screw opening is substantially perpendicular to the securing hole, such that the set screw opening opens to the securing hole.

With respect to claim 8, Grosse et al disclose the large arbor spool of claim 1, wherein the handle is offset on the second side wall (handle portion is construed to be between outer surface of 172 and outer edge of flanges so it can be considered to be “offset”).

With respect to claim 11, Grosse et al disclose the large arbor spool of claim 1, wherein the knot hole 120 is configured as a through hole on the arbor, such that the knot hole traverses through a side of the arbor 172 and is substantially parallel to the first and second side walls, and an end 610 of a fishing line 620 is inserted through the knot hole and wrapped at least once (figure 7) around the arbor to secure the fishing line.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse et al.
With respect to claims 9 and 10, Grosse et al do not disclose specific values for the diameter of the arbor or distance between the arbor and an edge of each of the first and second side walls. However, one of ordinary skill is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill in the art to have the diameter of the arbor is between 1.3 inches to 1.5 inches and a distance between the arbor and an edge of each of the first side wall and the second side wall is in the range of 0.2 inches to 0.7 inches.


Allowable Subject Matter
Claims 4, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the set screw opening accommodates a screw such that the screw contacts the drive shaft inserted into the securing hole, and the screw is rotated clockwise and counter-clockwise to secure or loosen the large arbor spool connected to the drive shaft of an ice fishing tip-up.

Claim 6 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a recessed portion is configured centrally on the second side wall, wherein the recessed portion having a width and a height to accommodate an end of an ice-fishing tip-up drive shaft extending into the recessed portion from the opening when inserted through the securing hole and a nut securing the end of the ice fishing tip-up drive shaft to the large arbor spool.

Claim 7 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the handle is configured on the second side wall on a side opposite the arbor, and the handle extends substantially perpendicular to the second side wall.

Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 12 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth a handle configured on the second side wall, wherein the handle is configured on the second side wall on a side opposite the arbor, and the handle extends substantially perpendicular to the second side wall.  Claims 13-20 depend either directly or indirectly from claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watkins disclose a large spool. Lindley et al disclose a strap spool. Kang et al disclose a fly-fishing reel having a handle. Kirkpatrick disclose a large arbor spool.  Vanhinsbergh disclose a large arbor spool having a hole in the winding surface. Heesch disclose a spool with a hole through the winding surface. Crawford disclose a cable reel. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/